UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-A/A (Amendment No. 1) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 GENIE ENERGY LTD. (Exact name of registrant as specified in its charter) Delaware 45-2069276 (State of incorporation or organization) (I.R.S. Employer I.D. No.) 520 Broad Street, Newark, New Jersey 07102 (Address of principal executive offices and zip code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Class B common stock, par value $0.01 per share New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. Securities Act registration statement file number to which this form relates: Not applicable. Securities to be registered pursuant to Section12(g) of the Act: None. INFORMATION REQUIRED IN REGISTRATION STATEMENT This Amendment No. 1 amends the Form 8-A originally filed by Genie Energy Ltd. (the “Registrant”) on October 25, 2011 in order to amend Item 1, Item 2 and the Index to Exhibits to reflect the most current documents to be incorporated therein by reference. Item1. Description of Registrant’s Securities to be Registered. For a description of the Class B common stock, par value $0.01 per share, of the Registrant reference is made to the information provided under Item 11 of Amendment No. 2 to the Registration Statement on Form 10 filed by the Registrant on October 27, 2011 (Registration No. 000-54486). Such description in such registration statement is deemed to be incorporated herein by reference. Item2. Exhibits. The following exhibits to this Registration Statement on Form 8-A are incorporated by reference from the documents specified which have been filed with the Securities and Exchange Commission. Exhibit Number Description 1. Amendment No. 2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011 (incorporated herein by reference). 2. Amended and Restated Certificate of Incorporation of Registrant (incorporated herein by reference to Exhibit 3.1.A to Amendment No. 2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011). 3. Amended By-Laws of Registrant (incorporated herein by reference to Exhibit 3.2.A to Amendment No.2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011). 4. Preliminary Information Statement of Genie Energy Ltd., subject to completion, dated October 27, 2011 (incorporated herein by reference to Exhibit 99.1 to Amendment No. 2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011). SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. GENIE ENERGY LTD. Date: October 27, 2011 By: /s/Claude A. Pupkin Claude A. Pupkin Chief Executive Officer INDEX TO EXHIBITS Exhibit Number Description 1. Amendment No. 2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011 (incorporated herein by reference). 2. Amended and Restated Certificate of Incorporation of Registrant (incorporated herein by reference to Exhibit 3.1.A to Amendment No.2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011). 3. Amended By-Laws of Registrant (incorporated herein by reference to Exhibit 3.2.A to Amendment No. 2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011). 4. Preliminary Information Statement of Genie Energy Ltd., subject to completion, dated October 27, 2011 (incorporated herein by reference to Exhibit 99.1 to Amendment No. 2 to Registrant’s Registration Statement on Form 10 (Registration No. 000-54486), filed with the Securities and Exchange Commission on October 27, 2011).
